Citation Nr: 0426437	
Decision Date: 09/23/04    Archive Date: 12/30/04

DOCKET NO.  03-11 382	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease (DDD) of L3-4 to L5-S1, mild 
broad based disc bulging with spondylosis.

2.  Entitlement to an initial rating in excess of 20 percent 
for radiculopathy of the left lower leg.

3.  Entitlement to separate 10 percent evaluations for each 
ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003), for the veteran's bilateral 
tinnitus.  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law




ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The RO granted service connection for 
degenerative disc disease of L3-4 to L5-S1, mild broad based 
disc bulging with spondylosis, and assigned a 10 percent 
rating effective September 27, 2002.  The RO also denied 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  In January 2003 the RO granted 
entitlement to an increased evaluation of 40 percent for DDD 
effective from September 27, 2002.

In January 2003 the RO granted service connection for 
radiculopathy of the left lower leg and assigned a 10 percent 
rating from September 27, 2002.  The RO also denied a claim 
of entitlement to a total compensation rating based on 
individual unemployability (TDIU).  In April 2003 the RO 
granted entitlement to an increased evaluation of 20 percent 
for the left lower leg radiculopathy effective from September 
27, 2002.

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claims and as such, they 
remain in appellate status. 

In June 2004 the RO granted entitlement to service connection 
for depression with assignment of a 30 percent evaluation, a 
TDIU, and basic eligibility to Dependents' Educational 
Assistance, all effective September 19, 2003.  The veteran 
filed a Notice of Disagreement (NOD) with the 30 percent 
rating assigned for depression and the effective dates of 
TDIU and Dependents' Educational Assistance.  A Statement of 
the Case (SOC) was not issued.  These matters, as well as the 
veteran's claims of entitlement to higher initial ratings for 
DDD of L3-4 to L5-S1, mild broad based disc bulging with 
spondylosis and radiculopathy of the left leg are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The 10 percent rating awarded to the veteran is the 
maximum disability rating allowed for tinnitus under 
38 C.F.R. § 4.87, Code 6260 (2003).  

3.  The VA Office of the General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  


CONCLUSION OF LAW

The veteran's claim for separate 10 percent disability 
ratings for tinnitus of each ear pursuant to the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) is denied as 
a matter of law.  38 U.S.C.A. §§ 1155, 5107A, 7104(c) (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) (and as 
amended at 68 Fed. Reg. 25823, May 14, 2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 2-03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


Factual Background

In an April 2003 rating decision the RO granted entitlement 
to service connection for tinnitus.  A single 10 percent 
rating was assigned from September 27, 2002.  Service 
connection was based upon complaints of constant ringing in 
both ears made upon VA examination in April 2003. 

In the veteran's November 2003 NOD, he took issue with a 
single rating for tinnitus.  He requested two separate 
compensable ratings for bilateral tinnitus.


Analysis

The veteran contends that his tinnitus is bilateral in nature 
and that a separate rating of 10 percent should therefore be 
assigned for each ear.  

In analyzing the requirements of the various versions of Code 
6260 and the effect of other provisions of the law, including 
38 C.F.R. § 4.25(b), the nature of the disability known as 
tinnitus from a medical standpoint is critical.  The holding 
in VAOPGCPREC 2-03 sets forth medical conclusions as to the 
disorder that the Board is obligated to accept.  

Specifically, in VAOPGCPREC 2- 03, the VA Office of the 
General Counsel observed that tinnitus is defined as " the 
perception of sound in the absence of an acoustic stimulus," 
citing The Merck Manual 665 (17th Ed. 1999).  The opinion 
referenced the notice of proposed rulemaking resulting in the 
May 2003 amendment to Diagnostic Code 6260 as follows:  

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  


It is theorized that in true tinnitus the 
brain creates phantom sensations to 
replace missing inputs from the damaged 
inner ear, similar to the brain's 
creation of phantom pain in amputated 
limbs. . . .

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].  

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified in 
true tinnitus, and the source of this perceived noise is not 
in either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  

Therefore, as determined by the General Counsel, in view of 
the undifferentiated nature of the disorder, regardless of 
whether tinnitus was perceived as unilateral, bilateral, or 
in the head, the original and the revised versions of Code 
6260 authorized only a single 10 percent rating for tinnitus 
and precluded the assignment of separate ratings for 
bilateral tinnitus.  The Board is bound to follow this 
opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

It must be pointed out that the evidence of record does not 
show that the veteran's bilateral tinnitus has been medically 
determined to be other than a single disability; that is, the 
medical evidence does not demonstrate that tinnitus that is 
manifested in each ear is in fact differentiated by source.  
The veteran has presented no evidence to that effect, nor has 
he suggested that there exists any such evidence.  

Under 38 C.F.R. § 4.25(b) (2003), disabilities arising from a 
single disease entity (such as arthritis, multiple sclerosis, 
cerebral vascular accident, etc.) are to be rated separately.  
However, the regulation presupposes the existence of multiple 
disabilities or a disease with multiple manifestations, 
whereas tinnitus has been determined by the General Counsel 
not to be such a disability.  The ruling that tinnitus, 
either unilateral or bilateral, is to be rated as a single 
disease entity is based on a finding that tinnitus is a 
unitary disability that cannot be divided into distinct and 
diverse impairment of separate body parts.  

This conclusion is consistent with other authority pertaining 
to the assignment of multiple ratings.  The assignment of 
separate ratings is dependent on a finding that the disease 
entity is productive of distinct and separate symptoms; the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  As the General Counsel's opinion makes clear, the 
disease entity of "tinnitus" has but one symptom--the 
perception of sound in the brain without acoustic stimulus.  
Because tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not authorized.  

The General Counsel's opinion did not give the June 2003 
regulation change retroactive effect.  To the contrary, the 
opinion merely found that the prior versions of Code 6260 
compelled the same adjudicative result.  The General Counsel 
found expressly that the June 2003 amendment brought about no 
substantive change of law.  The General Counsel's opinion is 
binding on the Board.  

The Board is not free to accept or reject General Counsel 
opinions on its own motion.  Rather, a federal statute 
expressly requires that the Board "shall be bound in its 
decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  The 
Board is not free as a matter of law to reject the General 
Counsel's finding that bilateral tinnitus comprises a single 
disability for VA rating purposes under all of the versions 
of Code 6260.  

The CAVC has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351-52 (1995).  Accordingly, as the veteran is in 
receipt of the highest rating for tinnitus allowed by law, 
the appeal the appeal for separate ratings must be denied as 
a matter of law.  


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here, the RO has provided the regulation and 
obviously considered its application in this case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for veterans Claims (CAVC) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.


The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
applicable regulation and no argument has been expressed by 
the veteran for an extraschedular evaluation.  Nor do the 
statements of the veteran or his representative imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased compensation benefits 
for tinnitus.  Indeed, the argument has been directed solely 
to the interpretation of the schedular criteria.  

Thus, the Board finds that it is not material to the 
determination in this case.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  


ORDER

Entitlement to separate 10 percent evaluations for each ear 
pursuant to the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003), for the veteran's bilateral tinnitus is 
denied.  


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The arguments of the veteran and his representative are that 
he is entitled to higher initial evaluations for DDD of L3-4 
to L5-S1, mild broad based disc bulging with spondylosis, and 
radiculopathy of the left lower leg.  The Board's review of 
the record discloses that VA did not obtain records from the 
Social Security Administration (SSA).   

A preliminary review of the record reveals the veteran 
reported to Central Nebraska Neurology in October 2003 that 
he was a recipient of disability compensation for his back.  
In the case of a claim for disability compensation, the duty 
to assist by VA shall include obtaining relevant records held 
by any Federal department or agency the veteran adequately 
identifies. 38 U.S.C.A. § 5103A (c)(3).  Thus, efforts should 
be made to obtain SSA records. 

In reviewing private medical records from the Neurological 
and Spinal Surgery, L.L.C., dated in February 2004, it has 
come to the Board's attention that the veteran was afforded a 
magnetic resonance imaging (MRI) in February 2004.  It does 
not appear that the referenced report has been associated 
with the claims folder.    
 
Under the provisions of 38 C.F.R. § 3.159(c)(1), VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request and if the records 
are not received, at least one follow-up request. 38 C.F.R. 
§§ 3.159(c)(1).  Therefore, in order to comply with the duty 
to assist as outlined above, efforts should be made to obtain 
the February 2004 MRI report from Neurological and Spinal 
Surgery, L.L.C.

The rating criteria for evaluating intervertebral disc 
syndrome were amended, effective from September 23, 2002, 
prior to the veteran's filing of his claim. See 67 Fed. Reg. 
54345-54349 (June 24, 2002).  The RO did consider the 
veteran's request for an increased rating under the new 
provisions.  During the pendency of this claim, the rating 
criteria for evaluating disabilities of the spine were also 
amended, effective from September 26, 2003. See 68 Fed. Reg. 
166, 51454-51458. (August 27, 2003).  The veteran was 
notified of the change in regulations.  

However, as SSA records and a February 2004 MRI have not been 
associated with the record, it is necessary the veteran be 
re-examined once the requested records have been associated 
with the claims folder.  See 38 U.S.C.A. § 5103A(d).  A 
comprehensive review should be undertaken with opportunity 
for the veteran and his representative to submit additional 
evidence in support of the claims on appeal.

As noted in the Introduction, service connection for 
depression was granted in a June 2004 rating decision, as was 
entitlement to TDIU and Dependents' Educational Assistance.  
In June 2004, the veteran filed a timely notice of 
disagreement with the June 18, 2004, rating decision.  
Specifically, the veteran took issue with the 30 percent 
rating assigned for depression and the effective dates 
assigned for a TDIU and Dependents' Educational Assistance.  
A SOC was not issued.

While a June 2004 SOC addressed an earlier effective date for 
TDIU (issued simultaneously with the June 2004 rating 
decision), it was prior to the veteran's NOD.  Thus, the 
Board is required to remand these issues for issuance of a 
SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for DDD of L3-4 to L5-S1, 
mild broad based disc bulging with 
spondylosis, and radiculopathy of the 
lower left leg during the previous two 
years.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

VBA AMC should contact the Neurological 
and Spinal Surgery, L.L.C., Bryan LGH 
Medical Plaza, 1500 S. 48th Street, Ste. 
511, Lincoln, NE 68506, and request a 
copy of the February 2004 MRI report. 
38 C.F.R. § 3.159(c)(1)(i).  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

4. VBA AMC must request all records from 
the Social Security Administration 
pertaining to the award of disability 
compensation and any treatment records 
utilized in reaching the said 
determination.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  Thereafter, the VBA AMC should 
arrange for VA special orthopedic and 
neurological examinations of the veteran 
by an orthopedic and a neurologist or 
other appropriate available medical 
specialists including on a fee basis if 
necessary for the purpose of ascertaining 
the nature and extent of severity of DDD 
of L3-4 to L5-S1, mild broad based disc 
bulging with spondylosis, and 
radiculopathy of the lower left leg.  

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, copies of the previous 
and amended criteria for rating spinal 
disabilities, copies of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiners address the following medical 
issues:


The examiners must be requested to opine 
as to whether the veteran's DDD of L3-4 
to L5-S1, mild broad based disc bulging 
with spondylosis, are manifested by: (i) 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months; (ii) residuals of 
fractured vertebra with cord involvement, 
bedridden, or requiring long leg braces; 
(iii) residuals of fractured vertebra 
without cord involvement, abnormal 
mobility requiring neck brace (jury 
mast); (iv) ankylosis of the spine at an 
unfavorable angle with marked deformity 
and involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew type); (v) 
ankylosis of the spine at a favorable 
angle; and/or (vi) neurological 
disabilities, including, but not limited 
to, bowel or bladder impairment (the 
examiner is asked to use the most 
appropriate neurologic code or codes).



The examiners must be requested to opine 
as to whether the veteran's radiculopathy 
of the left lower leg is manifested by: 
(i) moderately severe incomplete 
paralysis of the sciatic nerve; (ii) 
severe incomplete paralysis of the 
sciatic nerve, with marked muscular 
atrophy; and/or (iii) complete paralysis 
of the sciatic nerve, the foot dangles 
and drops, no active movement possible of 
muscles below the knee, flexion of the 
knee weakened or (very rarely) lost.

(a) Do the service-connected DDD of L3-4 
to L5-S1, mild broad based disc bulging 
with spondylosis and radiculopathy of the 
left lower leg involve only the nerves, 
or do they also involve the muscles and 
joint structure?

(b) Do the service-connected DDD of L3-4 
to L5-S1, mild broad based disc bulging 
with spondylosis and radiculopathy of the 
left lower leg cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected DDD 
of L3-4 to L5-S1, mild broad based disc 
bulging with spondylosis and 
radiculopathy of the left lower leg, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected DDD 
of L3-4 to L5-S1, mild broad based disc 
bulging with spondylosis and 
radiculopathy of the left lower leg, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected DDD of L3-4 to L5-
S1, mild broad based disc bulging with 
spondylosis and radiculopathy of the left 
lower leg.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected DDD of 
L3-4 to L5-S1, mild broad based disc 
bulging with spondylosis and 
radiculopathy of the left lower leg, and 
if such overlap exists, the degree to 
which the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected DDD of L3-4 to L5-
S1, mild broad based disc bulging with 
spondylosis and radiculopathy of the left 
lower leg.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiners should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale. 

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  The VBA AMC should issue a statement 
of the case addressing the issues of 
entitlement to: an initial rating in 
excess of 30 percent disabling for 
depression; an earlier effective date for 
a grant of a TDIU; and an earlier 
effective date for a grant of Dependents' 
Educational Assistance.  The VBA AMC 
should advise the veteran of the need to 
timely file a substantive appeal if he 
desires appellate review.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
higher initial evaluations for DDD of L3-
4 to L5-S1, mild broad based disc bulging 
with spondylosis, and radiculopathy of 
the left lower leg 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of 
his increased rating claims, and may result in their denial.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



